United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                         July 16, 2007

                                                                Charles R. Fulbruge III
                               No. 06-41117                             Clerk
                             Summary Calendar




UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ENRIQUE MORENO SANCHEZ,

                                         Defendant-Appellant.



                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                         No. 2:02-CR-239-ALL
                        --------------------



Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Enrique Sanchez appeals the sentence imposed at resentencing

for his conviction of being a felon in possession of a firearm.

This court previously vacated Sanchez’s sentence and ordered resen-

tencing in light of United States v. Booker, 543 U.S. 220 (2005).

Sanchez contends that the evidence is legally insufficient to sup-

port his conviction with regard to the commerce element of 18


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-41117
                                -2-

U.S.C. § 922(g)(1).   He concedes, however, that his argument is

foreclosed and raises it only to preserve it for further review.

The government moves for summary affirmance on the ground that the

only issue raised on appeal is foreclosed.

     “On a second appeal following remand, the only issue for con-

sideration is whether the court below reached its final decree in

due pursuance of [this court’s] previous opinion and mandate.”

Burroughs v. F.F.P. Operating Partners, 70 F.3d 31, 33 (5th Cir.

1996).   In the prior appeal in this case, we limited the scope of

the remand to resentencing in light of Booker.    Because the sole

issue Sanchez raises on appeal is beyond the scope of review, we

decline to consider it.

     The government’s motion for summary affirmance is DENIED. The

government’s alternative request for extension of time is DENIED as

unnecessary.   The judgment is AFFIRMED.